—Judgment, Supreme Court, New York County (Richard Lowe, III, J.), rendered July 13, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of AV2 to 9 years, unanimously affirmed.
It was not error for the trial court, especially in view of its limiting restrictions to the jury, to admit background evidence on "buy and bust” operations for the purpose of enabling the jury to understand why drugs and prerecorded buy money are not always recovered from a defendant’s person (People v Applewhite, 202 AD2d 250). The prosecutor’s references to this testimony during summation were responsive to the defense summation emphasizing the absence of drugs and buy money on defendant at the time of his arrest, and did not shift the burden of proof (People v Atkinson, 179 AD2d 563, lv denied 79 NY2d 943). Concur—Carro, J. P., Rosenberger, Wallach, Kupferman and Tom, JJ.